AS YOUR LETTER NOTES, SECTION 5 OF SENATE BILL 39, WHICH WILL BE CODIFIED AT 59 O.S. 355.1 [59-355.1] (1987), REQUIRES THAT LICENSED PRACTITIONERS MAINTAIN FOR A PERIOD OF NOT LESS THAN FIVE (5) YEARS A RECORD OF EVERY DANGEROUS DRUG COMPOUNDED OR DISPENSED BY THE LICENSED PRACTITIONER. YOU ALSO POINT OUT THAT 63 O.S. 2-307 [63-2-307] (1986) REQUIRES THAT PERSONS REGISTERED TO MANUFACTURE, DISTRIBUTE OR DISPENSE CONTROLLED DANGEROUS SUBSTANCES UNDER TITLE 63 SHALL KEEP RECORDS AND MAINTAIN INVENTORIES IN CONFORMANCE WITH THE RECORD KEEPING AND INVENTORY REQUIREMENTS OF FEDERAL LAW. YOU FURTHER NOTE THAT FEDERAL LAW REQUIRES INVENTORY AND OTHER RECORDS TO BE KEPT BY THE REGISTRANT AT LEAST TWO YEARS. WHILE YOU NOTE THAT THERE IS AN APPARENT CONFLICT BETWEEN THESE RECORD KEEPING REQUIREMENTS, THE GENERAL RULE IS TO CONSTRUE STATUTES AS A WHOLE, AND HARMONIZE THEM. IN KEEPING WITH THIS GENERAL RULE, IT IS CLEAR THAT THE LATTER ENACTED STATUTE, WHICH CONTAINS A FIVE (5) YEAR REQUIREMENT, MUST BE OBSERVED, IN ADDITION TO THE TWO (2) YEAR REQUIREMENT OF 63 O.S. 2-307 [63-2-307] OF TITLE 63. THUS, WHILE COMPLIANCE WITH TITLE 63 REQUIRES ONLY A TWO (2) YEAR RECORD KEEPING REQUIREMENT, THE PROVISIONS OF TITLE 59 MUST ALSO BE FOLLOWED, THUS, A TOTAL OF FIVE (5) YEARS OF RECORD KEEPING IS REQUIRED IN RELATION TO CONTROLLED DANGEROUS DRUGS. (SUSAN BRIMER LOVING)